DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 13 February 2020.  The information therein was considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 10,157,669).
Re: independent claim 1, Johnson discloses in fig. 4 a variable resistance memory device, comprising: a first conductive line (wl0-wl3); a bipolar selection device (54, col 4 ll. 65 to col 5 ll. 3) on the first conductive line and electrically connected to the first conductive line; a second conductive line (src) on the first conductive line and electrically connected to the bipolar selection device (54); a variable resistance layer (52, col 4 ll. 65 to col 5 ll. 3) on the second conductive line and electrically connected to the second conductive line; and a third conductive line (bl0-bl4) on the variable resistance layer (52) and electrically connected to the variable resistance layer.

Re: claim 2, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein the bipolar selection device and the variable resistance layer define a unit memory cell (col 4 ll. 65 to col 5 ll. 3).

Re: claim 6, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein the first conductive line is a word line, the second conductive line is a source line, and the third conductive line is a bit line (col 4 ll. 63-64).

Re: claim 7, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein each of the first conductive line (wl0-wl3) electrically connected to the bipolar selection device (54) and the second conductive line (src) electrically connected to the variable resistance layer (52) includes a write line for writing data "0" or "1" in the variable resistance layer (fig. 4).

Re: claim 8, Johnson discloses in fig. 4 the variable resistance memory device as claimed in claim 1, wherein each of the first conductive line (wl0-wl3) electrically connected to the bipolar selection device (54) and the second and third conductive lines (bl0-bl4 and src) electrically connected to the variable resistance layer (52) includes a read line for reading data "0" or "1" written in the variable resistance layer (fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,157,669) in view of Miyakawa et al. (US 2018/0277595) (hereinafter, Miyakawa).

Re: claim 3, Johnson discloses the variable resistance memory device as claimed in claim 1.
Johnson does not disclose the physical direction in which the first, second and third conductive lines extend relative to each other. 
Miyakawa discloses in fig. 8 wherein a first conductive line (32, WL) extends in a first direction (y-direction), a third conductive line (33, BL) extends in a second direction 
It is common and well known in the art that memory cells are formed at intersections of conductive lines as exemplified by the circuit diagram in fig. 4 of Johnson and the top view and sectional views in figs. 8 and 10A-10B of Miyakawa. Accordingly, these limitations would have been obvious to one of ordinary skill in the art.
	
Re: claim 4, Johnson in view of Miyakawa further discloses the variable resistance memory device as claimed in claim 3, wherein the bipolar selection device (Johnson, 54 in fig. 4 and Miyakawa, 34 in fig. 8) is spaced apart from the variable resistance layer (Miyakawa, 20 in fig. 8) at the intersection portion of the first conductive line (32, WL) and the third conductive line (33, BL). It would have been obvious to one of ordinary skill in the art to form the selection device spaced apart from the variable resistance layer at the intersection portion of the first conductive line and the third conductive line for the purpose of achieving overall reduction in size of the memory cell as taught by Miyakawa [0059].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 10,157,669) in view of Manipatruni et al. (US 9,620,188) (hereinafter, “Manipatruni”).

Re: claim 5, Johnson discloses the variable resistance memory device as claimed in claim 1, wherein the bipolar selection device includes a bipolar diode (Johnson, col 4 ll. 65 to col 5 ll. 3).
Johnson does not disclose wherein the variable resistance layer includes a spin orbit torque magnetic tunnel junction device.
Manipatruni discloses in fig. 2A a variable resistance layer including a spin orbit torque magnetic tunnel junction device (MTJ, col 3 ll. 45).
It would have been obvious to one of ordinary skill in the art to include a spin orbit torque magnetic tunnel junction device for the purpose of reducing programming voltages as taught by Manipatruni (col 2 ll. 33-47). 

Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 9, a variable resistance memory device, comprising: word lines extending in a first direction and spaced apart from one another in a second direction vertical to the first direction; source lines on the word lines, each of the source lines including: main source lines extending in the second direction and spaced apart from one another in the first direction, andAttorney Docket No. 249/1248_00- 28 - sub-source lines extending in the first direction and spaced apart from one another in the second direction, the sub-source lines extending from respective ones of the main source lines and in opposite directions along the main source lines; bit lines on the word lines and the sub-source lines, the bit lines extending in the second direction between the main source lines and spaced apart from one another in the first direction; variable resistance layers at intersection portions of the word lines and the bit lines on the sub-source lines; and bipolar selection devices between the word lines and the sub-source lines and spaced apart from the intersection portions; and as recited in independent claim 17, a variable resistance memory device, comprising: word lines extending along a first direction and spaced apart from one another in a second direction vertical to the first direction; bit lines on the word lines, the bit lines extending in the second direction and spaced apart from one another in the first direction; source lines between the word lines and the bit lines, each of the source lines including: main source lines extending in the second direction and spaced apart from one another in the first direction between the bit lines, and sub-source lines extending in the first direction and spaced apart from one another in the second direction, the sub-source lines extending from respective ones of the main source lines in opposite directions along the main source lines and crossing the bit lines; variable resistance layers at intersection portions of the word lines and the bit lines on the sub-source lines, and electrically connected to the bit lines and the sub- source lines, each of the variable resistance layers including a spin orbit torque magnetic tunnel junction device; and bipolar selection devices between the word lines and the sub-source lines, spaced apart from the intersection portions, and electrically connected to the sub-source lines and the word lines, each of the bipolar selection devices including a bipolar diode.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wan et al. US 2020/0350364 teach a spin-orbit-torque MTJ and a two terminal selector element which includes a Schottky diode; and a write line, a read line and an access line.  
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/26/2022